DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Terry Tsai (Reg. No. 57002) on 09/22/2021.The application has been amended as follows: 

1.	(Currently Amended) A method of wireless communication, comprising: 
	receiving, by a user equipment (UE), an activation message for repetition-based uplink communications from a network entity, the activation message including one or more transmission parameters indicating at least a duration for transmissions on an uplink communication channel and an uplink short Transmission Time Interval (sTTI) pattern for the transmissions on the uplink communication channel; and 
	performing, by the UE, repetitive transmissions on the uplink communication channel for the duration indicated by the one or more transmission parameters in the activation message, the repetitive transmissions being configured based on the uplink sTTI, 
wherein performing the repetitive transmissions further comprises performing the repetitive transmissions on a plurality of uplink sTTIs located in two or more subframes,
wherein performing the repetitive transmissions on the plurality of uplink sTTIs located in the two or more subframes further comprises transmitting a Demodulation Reference Signal (DMRS) within each of one or more subframes for the duration indicated by the one or more transmission parameters in the activation message
wherein the repetitive transmission comprises transmitting one packet multiple times.  

	2.	(Currently Amended) The method of claim 1, further comprising receiving, by the UE, a configuration message 
the configuration message including one or more configuration parameters ,
the duration and the uplink sTTI pattern being further indicated by the one or more configuration parameters. 

	3.	The method of claim 2, wherein the configuration message is included within either a Radio Resource Control (RRC) message or a Medium Access Control (MAC) Control Element (CE).  

	4.	The method of claim 1, wherein the activation message is included within either a Medium Access Control (MAC) Control Element (CE) or a Downlink Control Information (DCI) message. 

	5.	The method of claim 1, wherein the activation message is included within a grant message, and wherein the activation message includes an indication for a number of repetitive transmissions to perform. 

	6.	(Currently Amended) The method of claim 5, wherein the grant corresponds to a grant for a short Physical Uplink Shared Channel (sPUSCH).  

	7.	(Canceled).  

	8.	(Currently Amended) The method of claim1, wherein performing the repetitive transmissions on the plurality of 

9.	(Canceled).

10.	The method of claim 1, wherein performing the repetitive transmissions further comprises transmitting a Sounding Reference Signal (SRS) over a last symbol of a subframe. 

11.	The method of claim 1, wherein the uplink sTTI pattern for the transmissions on the uplink communication channel corresponds to a fixed uplink sTTI pattern configured for each starting sTTI and the duration for transmissions on the uplink communication channel. 

12.	(Currently Amended) An apparatus for wireless communications, comprising:
a memory; and
a processor in communication with the memory, wherein the processor is configured to:
receiveshort Transmission Time Interval (sTTI) pattern for the transmissions on the uplink communication channel; and 
perform,
 wherein the processor is configured to perform the repetitive transmissions on a plurality of uplink sTTIs located in two or more subframes,
wherein the processor is further configured to transmit a Demodulation Reference Signal (DMRS) within each of one or more subframes for the duration indicated by the one or more transmission parameters in the activation message,
wherein the repetitive transmission comprises transmitting one packet multiple times.

13.	(Currently Amended) The apparatus of claim 12, wherein the processor is further configured to receive a configuration message ,
the duration and the uplink sTTI pattern being further indicated by the one or more configuration parameters. 

	14.	The apparatus of claim 13, wherein the configuration message is included within either a Radio Resource Control (RRC) message or a Medium Access Control (MAC) Control Element (CE).  

	15.	The apparatus of claim 12, wherein the activation message is included within either a Medium Access Control (MAC) Control Element (CE) or a Downlink Control Information (DCI) message. 

	16.	The apparatus of claim 12, wherein the activation message is included within a grant message, and wherein the activation message includes an indication for a number of repetitive transmissions to perform. 

	17.	(Currently Amended) The apparatus of claim 16, wherein the grant corresponds to a grant for a short Physical Uplink Shared Channel (sPUSCH).  

	18.	(Canceled).  

	19.	The apparatus of claim 12, wherein the processor configured to perform the repetitive transmissions on the plurality of uplink sTTIs located in the two or more subframes is further configured to maintain a phase continuity parameter across one or more subframes for the duration indicated by the one or more transmission parameters in the activation message.  

20.	(Canceled).

21.	The apparatus of claim 12, wherein the processor configured to perform the repetitive transmissions is further configured to transmit a Sounding Reference Signal (SRS) over a last symbol of a subframe. 

22.	The apparatus of claim 12, wherein the uplink sTTI pattern for the transmissions on the uplink communication channel corresponds to a fixed uplink sTTI pattern configured for each starting sTTI and the duration for transmissions on the uplink communication channel. 

23-30.	(Canceled).

31.	(New) The method of claim 2, the duration comprising a number of the plurality of TTIs.

32.	(New) The method of claim 31, the repetitive transmissions comprising repetitive transmissions of data information.

33.	(New) The apparatus of claim 13, the duration comprising a number of the plurality of TTIs.

34.	(New) The apparatus of claim 33, the repetitive transmissions comprising repetitive transmissions of data information.
	 
	 Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “repetitive transmissions on the uplink communication channel for the duration indicated by the one or more transmission parameters in the activation message, the repetitive transmissions being configured based on the uplink sTTI, 

wherein performing the repetitive transmissions on the plurality of uplink sTTIs located in the two or more subframes further comprises transmitting a Demodulation Reference Signal (DMRS) within each of one or more subframes for the duration indicated by the one or more transmission parameters in the activation message
wherein the repetitive transmission comprises transmitting one packet multiple times” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 12. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/           Primary Examiner, Art Unit 2468